Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim 1 is the inclusion of the limitation underlined: 

    PNG
    media_image1.png
    347
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    58
    454
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    503
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    536
    504
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    73
    445
    media_image5.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts: 
Rao (US PG Pub 2007/0228860) teaches a rotor subassembly 2, a stator subassembly 3 and a shaft subassembly 4. The rotor support structure consists of two disc-shaped rotor brackets 21, 22 sandwiching a rotor shell 23. The rotor brackets 21, 22 have hub portions 24, 25 at their center or inner ends; a non-rotating shaft 44 extends through the openings of the hubs 24, 25 and are connected to the rotor subassembly 2 by two ball bearings 41, 42 as shown. The bearings may be of angular contact or roller bearings type depending on the size and application requirements. The rotor subassembly 2 rotates over the stationary shaft 44 on the bearings 41, 42. The pole piece is a "U" shaped iron part. It has radial legs 77 with pole faces 73 and one axial shoe 72 with pole face 71. The outwardly facing pole faces present a relatively large iron area to the magnets. The axial pole shoe 72 is aligned with the radial magnets 26, while the radial legs 77 are aligned with the axial magnets 27, 28. The leg faces 73 face toward and adjacent the axial magnets 27, 28 and the shoe 72 pole face 71 faces toward and adjacent the radial magnets 26. The pole pieces 62 taper radially inwards. The pole piece legs 77 also have two blind grooves 76 at the bottom to catch or engage tongues 61 on the hubs. It has an opening or slot 75 at the center to slide over the toroid. The width of this opening 75 is slightly larger than the axial thickness of the toroid, and its height is slightly larger than the height of the toroid, so that the pole piece can slide radially over the toroid. The pole piece has an enlarged axial pole shoe face 71 and leg faces 73 at the outer periphery to catch the flux from the magnets, but Rao doesn’t teaches  6an axial-flux yoke having an inner wall rigidly attached on an outer 7surface of a first edge wall of the stator core, or a radial-flux yoke having a scontinuous inner wall rigidly attached on a continuous outer wall of the 9stator core, wherein the axial-flux yoke or the radial-flux yoke, include 10laminated sheets and slots; and wherein the stator core and the shaft include a spline coupling feature 14adapted to selectively couple and mate the stator core to the shaft, a radial-flux stator yoke including a continuous inner wall rigidly sattached on a continuous outer wall of the stator core: 9a first axial-flux stator yoke with an inner wall rigidly attached on an 10outer surface of a first edge wall of the stator core, and a second axial-flux 11stator yoke having an inner wall rigidly attached on an outer surface of a 12second edge wall of the stator core, wherein the radial-flux stator yoke and 13the first and the second axial-flux stator yokes, each include laminated 14sheets and slots, wherein the stator core and the shaft include a spline coupling feature 18adapted to selectively couple and mate the shaft to the stator assembly, such 19that the spline coupling feature includes the stator core having an external 20spline structure and the shaft having a corresponding internal spline 21structure, such that the shaft is adapted to be inserted into or removed from 22the stator core, a radial-flux stator yoke including a continuous inner wall rigidly 14attached on a continuous outer wall of the stator core; 15a. first axial-flux stator yoke with an inner wall rigidly attached on an 16outer surface of a first edge wall of the stator core, and a second axial-flux 17stator yoke having ai inner wall rigidly attached on an outer surface of a 18second edge wall of the stator core, wherein the radial-flux stator yoke and 19the first and the second axial-flux stator yokes, each include laminated 20sheets and slots and wherein the stator core and the shaft include a spline coupling feature 14adapted to selectively couple and mate the stator core to the shaft as claimed in claims 1, 13 and 20. 
Atarashi (7,999,501) teaches the field currents of the armature windings of the two stators cause the armature windings of the stators to generate magnetic fluxes in the opposite direction from that of the above magnet magnetic fluxes thereby generating repulsive forces between the stators and the rotor. In this case, setting appropriate magnitudes of the field current components added to the field currents of the armature windings makes it possible to turn the resultant force of the repulsive forces on the two stators generated between each stator and the rotor into a force in a direction for canceling the thrust force acting on the rotor due to the magnet magnetic fluxes. More specifically, it is assumed that the thrust force acting on the rotor due to the magnetic fluxes generated from the permanent magnets is a thrust force in the direction from a first stator, which is one of the two stators, toward a second stator, which is the other stator. At this time, the magnitude of the field current component of each armature winding is set such that the repulsive force generated between the second stator and the rotor due to the magnetic fluxes generated by the field current component of the armature winding of the second stator is larger than the repulsive force generated between the first stator and the rotor due to the magnetic fluxes generated by the field current component of the armature winding of the first stator. With this arrangement, the resultant force of the repulsive forces on the two stators generated between the stators and rotor provides the force in the direction for canceling the thrust force acting on the rotor due to the magnet magnetic fluxes, but WU doesn’t teaches an axial-flux yoke having an inner wall rigidly attached on an outer 7surface of a first edge wall of the stator core, or a radial-flux yoke having a scontinuous inner wall rigidly attached on a continuous outer wall of the 9stator core, wherein the axial-flux yoke or the radial-flux yoke, include 10laminated sheets and slots; and wherein the stator core and the shaft include a spline coupling feature 14adapted to selectively couple and mate the stator core to the shaft, a radial-flux stator yoke including a continuous inner wall rigidly sattached on a continuous outer wall of the stator core: 9a first axial-flux stator yoke with an inner wall rigidly attached on an 10outer surface of a first edge wall of the stator core, and a second axial-flux 11stator yoke having an inner wall rigidly attached on an outer surface of a 12second edge wall of the stator core, wherein the radial-flux stator yoke and 13the first and the second axial-flux stator yokes, each include laminated 14sheets and slots, wherein the stator core and the shaft include a spline coupling feature 18adapted to selectively couple and mate the shaft to the stator assembly, such 19that the spline coupling feature includes the stator core having an external 20spline structure and the shaft having a corresponding internal spline 21structure, such that the shaft is adapted to be inserted into or removed from 22the stator core, a radial-flux stator yoke including a continuous inner wall rigidly 14attached on a continuous outer wall of the stator core; 15a. first axial-flux stator yoke with an inner wall rigidly attached on an 16outer surface of a first edge wall of the stator core, and a second axial-flux 17stator yoke having ai inner wall rigidly attached on an outer surface of a 18second edge wall of the stator core, wherein the radial-flux stator yoke and 19the first and the second axial-flux stator yokes, each include laminated 20sheets and slots and wherein the stator core and the shaft include a spline coupling feature 14adapted to selectively couple and mate the stator core to the shaft as claimed in claims 1, 13 and 20. 
Maslov (WO03/094328) teaches an annular ring that at least partially surrounds the annular stator to define a radial air gap and a pair of axial air gaps through which flux paths are produced to generate electromotive force. The rotor ring is formed of magnetically permeable material with a U-shaped cross-sectional configuration having sides joined by a cross portion. A plurality of permanent magnets are distributed along inner surfaces of the rotor sides and cross portion, thereby facing the two axial air gaps and the radial air gap. The permanent magnets successively alternate in polarity along the circumference of the rotor ring surfaces. The permanent magnets on the two side portions are respectively in axial alignment with each other and have opposite magnetic polarities. Each relatively flat permanent magnet is a magnetic dipole having one magnetic polarity at its surface facing an air gap and the opposite magnetic polarity at its surface mounted to the side portion or cross portion. The permanent magnets mounted on the side portions thus have magnetic polar orientation in the axial direction while the permanent magnets mounted on the cross portion have magnetic polar orientation in the radial direction. Each stator electromagnet core segment comprises a pair of poles aligned in a direction generally parallel to the axis of rotation and joined by a ferromagnetic connecting portion having a winding formed thereon. Each stator electromagnet pole may be of a generally rectangular configuration, viewed in a cross-section taken in a plane parallel to the axis of rotation, but Dib doesn’t teaches an axial-flux yoke having an inner wall rigidly attached on an outer 7surface of a first edge wall of the stator core, or a radial-flux yoke having a scontinuous inner wall rigidly attached on a continuous outer wall of the 9stator core, wherein the axial-flux yoke or the radial-flux yoke, include 10laminated sheets and slots; and wherein the stator core and the shaft include a spline coupling feature 14adapted to selectively couple and mate the stator core to the shaft, a radial-flux stator yoke including a continuous inner wall rigidly sattached on a continuous outer wall of the stator core: 9a first axial-flux stator yoke with an inner wall rigidly attached on an 10outer surface of a first edge wall of the stator core, and a second axial-flux 11stator yoke having an inner wall rigidly attached on an outer surface of a 12second edge wall of the stator core, wherein the radial-flux stator yoke and 13the first and the second axial-flux stator yokes, each include laminated 14sheets and slots, wherein the stator core and the shaft include a spline coupling feature 18adapted to selectively couple and mate the shaft to the stator assembly, such 19that the spline coupling feature includes the stator core having an external 20spline structure and the shaft having a corresponding internal spline 21structure, such that the shaft is adapted to be inserted into or removed from 22the stator core, a radial-flux stator yoke including a continuous inner wall rigidly 14attached on a continuous outer wall of the stator core; 15a. first axial-flux stator yoke with an inner wall rigidly attached on an 16outer surface of a first edge wall of the stator core, and a second axial-flux 17stator yoke having ai inner wall rigidly attached on an outer surface of a 18second edge wall of the stator core, wherein the radial-flux stator yoke and 19the first and the second axial-flux stator yokes, each include laminated 20sheets and slots and wherein the stator core and the shaft include a spline coupling feature 14adapted to selectively couple and mate the stator core to the shaft as claimed in claims 1, 13 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
number is (571)270-7850. The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE A GONZALEZ QUINONES/ 
Primary Examiner, Art Unit 2834 
August 23, 2022